Pannell, Judge.
1. Where a witness has testified as to seeing the defendant, charged with automobile theft, driving an automobile similar to the stolen automobile on the day of the alleged theft and driving back and forth in front of the witness’s house, and where the witness, in answer to a question as to at what other locations he had seen the defendant prior to that time, testified that he had seen the defendant two doors down the street at the house of a friend of the defendant in the “driveway, in the police car, that is where I saw him that morning, that Wednesday [four days before the alleged theft]”; the quoted portion of the testimony is not objectionable as putting the witness’s character in issue and the trial court did not err in overruling an objection to the testimony on that ground, and in refusing to declare a mistrial because of the elicitation of such testimony in the presence of the jury.
2. The evidence was sufficient to authorize the verdict.

Judgment affirmed.

Joseph W. Lowe, for appellant.
Lewis B. Slaton, Solicitor General, J. Walter LeCraw, John W. Stokes, Amber W. Anderson, for appellee.